DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-12, 18, 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. 7,834,867 to Sprague et al. (hereinafter Sprague).
Regarding claim 1, Sprague discloses a scanning device of a laser light beam for reading coded information, comprising: a first emission source (laser 206, Fig. 20) of a first laser light beam (beam from laser 206, Fig. 20), the first laser light beam defining a first optical path (from laser 206 through optics 604 to mirror 608 and eventually to polarizing beam splitter 614, Fig. 20); a second emission source (laser 204, Fig. 20) of a second laser light beam (beam from laser 204, Fig. 20), the second laser light beam defining a second optical path (from laser 204 through optics 602 to mirror 610 and eventually to polarizing beam splitter 614, Fig. 20), the first and second optical paths being substantially parallel with one another (Fig. 20); an optical element (scan mirror 616, Fig. 20) for scanning the first and second laser light beams on a support containing coded information; a linear polarizer (polarizing beam splitter 614, Fig. 20) located along the first and second parallel optical paths of the first and second laser light beams, upstream of the optical element for scanning in the propagation direction of the first laser light beam and the second laser light beam (polarizing beam splitter 614 is simultaneously upstream and downstream with respect to scan mirror 616, Fig. 20), the polarizer configured to: linearly polarize a first portion (s) of the first and second parallel laser light beams in substantially one first plane (S-polarization reflection to mirror 616, Fig. 20), and reflect the polarized portion towards the optical element (col. 13, ln. 36-col. 14, ln. 46), thereby causing the first portion (s) to be used when performing a scan (only the portion of the beams that were s-polarized prior to interaction with polarizing beamsplitters 614 are reflected to scan mirror 616 and subsequently used for scanning; col. 13, ln. 36-col. 14, ln. 46); and be substantially transparent for a second portion (p) of the first and second laser light beams, thereby causing the second portion (p) to substantially not be directed towards the optical element so as to substantially not be used when performing a scan (“the polarizing beam splitter being operative to direct the S-polarization component of the modulated composite beam 119 toward the scan mirror 616 and pass the P-component of the light toward a light trap (not shown)”; col. 13, ln. 36-col. 14, ln. 46).

Regarding claim 3, Sprague discloses an optical element  (lens 2520, Fig. 25C) for collecting the light coming from the support; a photoreceiver (CCD 2526, Fig. 25C), which is sensitive to the light collected from the collecting optical element, to generate a signal representative of the information contained in the light coming from the support (col. 15, ln. 54-col. 16, ln. 53); and wherein the linear polarizer is located upstream of the collecting optical element in the propagating direction of the light coming from the support (Fig. 25C), and configured to be substantially transparent to at least a portion of the light coming from the support (col. 15, ln. 54-col. 16, ln. 53).
  Regarding claim 4, Sprague discloses the scanning device being retroreflective (Fig. 20).
 Regarding claim 6, Sprague discloses wherein the emission source is configured to emit laser light substantially linearly polarized along a plane, the plane being coincident to the first plane (Fig. 20; col. 13, ln. 36-col. 14, ln. 46).
 Regarding claim 7, Sprague discloses the linear polarizer is configured to selectively reflect polarized light along the first plane contained in the first and second laser light beams (Fig. 20; col. 13, ln. 36-col. 14, ln. 46).  
Regarding claim 8, Sprague discloses the linear polarizer is configured to transmit a second portion of the laser light beam not polarized in the first plane (Fig. 20; col. 13, ln. 36-col. 14, ln. 46).  
Regarding claim 9, Sprague discloses the linear polarizer includes a beam-splitter (polarizing beam splitter 614, Fig. 20; col. 13, ln. 36-col. 14, ln. 46).
 Regarding claim 10, Sprague discloses the linear polarizer includes a first surface on which the laser light beam impinges and wherein the laser light beam exiting the emission source is substantially s-polarized with respect to the first surface  (Fig. 20; col. 13, ln. 36-col. 14, ln. 46).   
Regarding claim 11, Sprague discloses the linear polarizer includes a deflecting mirror located at a reflection angle for the laser light beam impinging on the linear polarizer, the reflection angle having an angle of incidence at which the reflected light is linearly polarized with its electric field vectors perpendicular to the plane of incidence and parallel to the plane of the surface from which it is reflecting (polarizing beam splitter 614, Fig. 20; col. 13, ln. 36-col. 14, ln. 46).  
 Regarding claim 12, Sprague discloses the linear polarizer includes a polarizing beam-splitter cube configured to split the laser light beam into two orthogonally polarized components (“FIG. 23 is a diagram illustrating an embodiment 2301 wherein the fold mirror may comprise a polarizing beam splitter configured as a solid optic.”).   The embodiment of Fig. 23 wholly anticipates the language of Claim 1 and Claim 12.
 Regarding claim 18, Sprague discloses the linear polarizer includes an adjusting device to change the angle formed between the linear polarizer and the direction of propagation of the laser light beam (this is implied by the mechanical means of mounting the polarizing beam splitter within the system of Fig. 20). The claim does not require when or how adjustments are made.  The initial design is considered an adjustment relative to alternative mechanics and spatial designs.
 Regarding claim 20, Sprague discloses the optical element for collecting the light coming from the support defines an active area, light impinging on the active area being collected towards the photoreceiver, the linear polarizer having a surface wide enough to intercept light from the support upstream the active area substantially along all optical paths to the active area (Fi. 25C; col. 15, ln. 54-col. 16, ln. 53).
 Regarding claim 21, Sprague discloses including a light trap to trap a second portion of the laser beam output by the linear polarizer not directed towards the optical element for scanning (“the polarizing beam splitter being operative to direct the S-polarization component of 
 Regarding claim 22, Sprague discloses an optical deflector disposed between the collecting optical element and the photoreceiver, and configured to deflect the light coming from the support and collected by the collecting optical element (polarizing beam splitter 614, Fig. 25C).
   Regarding claim 23, Sprague discloses one further optical deflector (mirrors 608 and 610, Fig. 20) that is arranged to deflect the further laser light beam in parallel and in vertical alignment with the laser light beam deflected from the optical deflector (Fig. 20), the further optical deflector deflecting the further laser light beam from the further emission source to the linear polarizer (col. 13, ln. 36-col. 14, ln. 46).
    Regarding claim 24, Sprague discloses one optical deflector (mirrors 608 and 610, Fig. 20)disposed along the optical path of the laser beam between the emission source and the linear polarizer, the optical deflector deflecting the laser light beam from the emission source to the linear polarizer (col. 13, ln. 36-col. 14, ln. 46).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sprague as applied to Claim 1, and further in view of US PG Pub. 2011/0248086 to Droemer (hereinafter Droemer).
Regarding claim 13, Sprague discloses polarization selective reflective surfaces comprising coatings (col. 12, ll. 51-67). 
Sprague the claimed invention as cited above though does not explicitly disclose the linear polarizer includes a window having opposed first and second surfaces, and further including a polarization selective coating covering the first surface engineered to separate s- and p- components of the incident laser light beam impinging on the first surface.  
Droemer discloses said linear polarizer includes a window having opposed first and second surfaces, and further including a polarization selective coating covering said first surface engineered to separate s- and p- components of the incident laser light beam impinging on said first surface (“thin-film polarization filter 8 may be composed of a multiple arrangement of thin layers, preferably vapor-deposited onto a substrate, which respectively form polarizing elements for the incident light”; para [0030]).3 105766650 Application No. 14/910,394 Docket No. DLIA.O1 lUS Reply to Office Action dated August 2, 2016
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a polarization selective coating as taught by Droemer with the system as disclosed by Sprague.  The motivation would have been to increase splitting efficiency and improve signal to noise ratios ([0010]).
Regarding claim 14, Droemer discloses the polarization selective coating is configured to reflect an s-polarization component-of the incident laser beam and transmit a p-polarization component of the incident laser beam (para [0030]).
Regarding claim 17, Droemer discloses said first surface is forming a Brewster angle relative to a reflection angle for said laser light beam impinging on said linear polarizer, the reflection angle having an angle of incidence at which the reflected light is linearly polarized with 
Regarding claim 19, Sprague discloses the claimed invention as cited above though does not explicitly disclose the optical path of the laser light beam between the linear polarizer and the optical element for scanning is free from further optical elements.  
Droemer discloses the optical path of the laser light beam between the linear polarizer and the optical element for scanning is free from further optical elements (Fig. 1).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a polarization selective reflector oriented such that reflected light is not required to pass through a quarter wave plate, for example, as taught by Droemer with the system as disclosed by Sprague.  The motivation would have been to reduce the number of optical components required for polarization selection by eliminating the need for the quarter waveplate.


Claims 15-16 is rejected under 35 U.S.C. 103 as being unpatentable over Sprague in view of Droemer as applied to claims 1 and 13 above, and further in view of US 2010/0254008 to  Ono et al. (hereinafter Ono).
Regarding claim 15, Sprague discloses the claimed invention as cited above though does not explicitly disclose said linear polarizer includes an anti-reflective coating which covers said second surface.
Ono discloses said linear polarizer includes an anti-reflective coating which covers said second surface (Figs. 1-2; para [0046-0055]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an AR coating as taught by Ono with the system as disclosed 
Regarding claim 16, Sprague discloses said linear polarizer includes a window having opposed first and second surfaces and further including a polarization selective coating covering said first surface engineered to separate s- and p- components of the incident laser light beam impinging on said first surface (Fig. 20).


Response to Arguments
Applicant’s arguments with respect to all claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872